Citation Nr: 0824785	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-37 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez








INTRODUCTION

The veteran had active service from October 1985 to October 
1988 and with the United States Marine Corps from May 1989 to 
February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The evidence shows that the veteran testified at July 2006 RO 
hearing, but that due to equipment malfunction the hearing 
was not recorded.  Another hearing was rescheduled for 
December 2006; however, the veteran failed to report for the 
hearing.  



FINDINGS OF FACT

1.  Bilateral knee disability was not noted at the time of 
the veteran's entry into service.

2.  The evidence clearly and unmistakably shows that 
bilateral knee disability existed prior to service and was 
not aggravated by service.



CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated 
by the veteran's active duty service. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the RO provided the appellant pre-
adjudication notice by a letter dated in June 2004.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran a physical 
examination.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability.  In that case, the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry and the burden then falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  If a disability was not noted 
at the time of entry into service and VA fails to establish 
by clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153, 38 
C.F.R. § 3.306. 

Initially, the Board notes that the veteran's service 
personnel records show that he has received the Combat Action 
Ribbon.  The veteran, however, does not claim that his 
bilateral knee disorder is a result of combat.  Therefore the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application for purposes of this issue.

After careful review of the evidence of record, the Board 
finds that the veteran's bilateral knee disability preexisted 
service and was not aggravated by service.

VA outpatient treatment reports and an October 2005 VA 
examination report show that the veteran is currently 
diagnosed as having bilateral patellofemoral syndrome.

A disability of either knee was not noted on the veteran's 
service entrance examination report, and therefore he is 
presumed sound unless clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and that the injury or disease was 
not aggravated by service.  38 U.S.C.A. § 1111.  In this 
case, however, the veteran's service treatment records show 
that he was seen on several occasions with complaints of knee 
pain and that he reported the onset of bilateral knee pain 
during high school while playing football.  He was diagnosed 
as having patellofemoral syndrome.  In a November 2005 VA 
Form 9, the veteran acknowledged that he injured his knees 
prior to service, but clarified that the injury was due to 
wrestling rather than football.  Moreover, following VA 
examination in October 2005, the VA examiner determined that 
the veteran's current bilateral patellofemoral syndrome 
preexisted service.  His conclusion was based on a review of 
the service medical records indicating that the veteran's 
bilateral knee condition existed prior to service entry.  
Therefore, although complaints pertaining to the knees were 
not noted on the veteran's entrance examination, the 
evidence, taken as a whole, constitutes clear and 
unmistakable evidence that the veteran's bilateral knee 
disability preexisted service.

The Board also finds that there is clear and unmistakable 
evidence that there was no such increase in the underlying 
severity of the disorder in service.  The October 2005 VA 
examiner stated that the episodes of bilateral knee pain that 
the veteran experienced during service (both in the Army and 
the Marine Corps) most likely represented acute exacerbations 
of underlying symptoms residual to his prior-to-service 
conditions.  The examiner concluded that the veteran's 
current bilateral patellofemoral pain syndrome was not caused 
by or aggravated by the veteran's military service.  There is 
no other medical opinion of record.  Thus, clearly and 
unmistakably, the veteran's knee disability was not 
aggravated during service.  Accordingly, service connection 
for a bilateral knee disability is not warranted.

In a July 2006 statement, the veteran's former battalion 
commander reported that the veteran underwent various 
rigorous physical demands during service and that the arduous 
nature of the physicial activities not doubt contributed to 
his current knee condition.  The Board must rely upon 
competent medical evidence to determine the etiology of a 
disease or disorder.  The veteran's former battalion 
commander, as a lay person, is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding the medical etiology of a disease.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a 
medical professional can provide evidence of the medical 
etiology of a disease or disorder.  

Service connection must be denied for a bilateral knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


